Citation Nr: 0216831	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than July 16, 1991, 
for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which effectuated a December 1999 
Board decision granting service connection for post-
traumatic stress disorder by assigning a disability rating 
of 30 percent and an effective date of February 25, 1993, to 
that grant.  In a September 2000 rating decision of the same 
RO, a 100 percent disability evaluation was assigned to the 
grant of service connection for post-traumatic stress 
disorder with an effective date of July 16, 1991.  The 
veteran has continued his appeal of the assignment of the 
effective date for the grant of service connection for post-
traumatic stress disorder, asserting that it should be March 
9, 1988, the date of his original application for VA 
compensation benefits.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, to 
include post-traumatic stress disorder, was denied in a 
March 6, 1990, Board decision.  The veteran was advised of 
his appellate rights, but did not appeal the denial of 
benefits sought.

2.  On July 16, 1991, the veteran requested that his claim 
of entitlement to service connection for post-traumatic 
stress disorder be reconsidered by the RO.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 16, 1991, for the grant of service connection for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a statement of the case dated in 
January 2002.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and his responsibilities, as well as those of VA, in 
obtaining needed evidence.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Because the issue on appeal is 
one which must be determined based upon the evidence of 
record at the time of the grant of compensation benefits and 
there is no additional evidence which must be acquired, the 
Board finds that VA has complied with the VCAA's duty to 
assist by advising the veteran of the evidence required to 
substantiate his claim and advising him of the law and 
regulations which were interpreted in setting effective 
dates.  The Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded an opportunity to present 
testimony before an RO hearing officer and/or a member of 
the Board, but declined to do so.  Thus, the Board finds 
that VA has done everything reasonably possible to notify 
and to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

The facts in this case are not in dispute.  In appealing the 
assignment of July 16, 1991, as the earliest possible 
effective date for assignment to the grant of compensation 
benefits, the veteran contends that the regulations 
implementing the statute governing the assignment of 
effective dates for reopened claims is neither consistent 
with, nor supported by, the plain language of the statute in 
that it requires the assignment of an effective date as the 
date of receipt of the reopened claim as opposed to the date 
of receipt of the original claim which has been reopened.  
The Board notes at this juncture that the United States 
Court of Appeals for Veterans Claims (Court) addressed this 
exact issue in an August 20, 2002, decision and found that 
38 U.S.C.A. Section 5110(a), "is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed."  Sears v. Principi, 16 Vet. 
App. 244, 248 (2002).

The record evidence reveals that the veteran submitted his 
original application for compensation benefits based on a 
claim of entitlement to service connection for a psychiatric 
disorder in March 1988.  This claim was denied by the RO, 
appealed to the Board, and denied by the Board in a March 6, 
1990 decision.  The veteran was advised of his appellate 
rights, but did not appeal the Board's decision.  As such, 
it became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.

The veteran requested that his claim of entitlement to 
service connection for post-traumatic stress disorder be 
reconsidered on July 16, 1991, based on new medical evidence 
showing a clear diagnosis of post-traumatic stress disorder.  
Based on the veteran's submission of new and material 
evidence and a change in the psychiatric diagnostic criteria 
and subsequent change in VA regulations addressing mental 
disabilities, the veteran's new claim was given a de novo 
review.  In a December 1999 Board decision, reasonable doubt 
was resolved in the veteran's favor and entitlement to 
service connection for post-traumatic stress disorder was 
granted.  In effectuating this decision, the RO granted a 
100 percent disability evaluation with an effective date of 
July 16, 1991, the date of receipt of the veteran's claim 
upon which benefits were based.

38 U.S.C.A. Section 5110(a) states that unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  The VA regulation implementing this 
statute states that except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 C.F.R. § 3.400.  It is 
important to point out at this juncture that 38 U.S.C.A. 
Section 5108 allows for previously disallowed claims to be 
reopened if new and material evidence is presented or 
secured.

Although the veteran argues that the term, "application," in 
Section 5110(a) refers only to the VA application form 
originally filed by a claimant and not subsequent requests 
to have a claim considered, the Board notes that the Court 
specifically held that the words, "application therefor," in 
38 U.S.C.A. Sections 5110(a) and (b) mean "the application 
that resulted in the award of disability compensation 
currently under review for an effective date."  Sears v. 
Principi, 16 Vet. App. 244, 247 (2002); also see Wright v. 
Gober, 10 Vet. App. 343, 345-347 (1997).  Consequently, the 
appropriate effective date for assignment regarding a 
reopened claim is either the date a claimant requests that 
his claim be reconsidered after final disallowance or the 
date entitlement arose, whichever is later.  Given this 
legislative direction, it may only be found that the 
appropriate effective date for assignment in this case is 
July 16, 1991, the date of receipt of the request to 
reconsider a previously disallowed claim based on new and 
material evidence as medical evidence dated earlier than 
July 1991 reflects the date entitlement arose.  
Additionally, the Court stated in Sears v. Principi at p. 
248 that, "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original 
claim as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened 
claim."  Therefore, the Board finds that the earliest 
possible effective date which may be assigned to the grant 
of entitlement to service connection for post-traumatic 
stress disorder is July 16, 1991, the date of receipt of 
reopened claim, and the veteran's appeal in this regard is 
denied.


ORDER

Entitlement to an effective date earlier than July 16, 1991, 
for the grant of entitlement to service connection for post-
traumatic stress disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

